DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-32 are present for examination.
	In response to applicant’s request, all claims are rejoined together for examination purpose.
	Note that claim 28, line 12, “the plurality of gate” should be revised to be in plural form (see line 6). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 6-7, 9, 17-18, 28-29 & 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOON et al (US 2021/0035635).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Claim 1 & 17,  Yoon et al (see Figs. 1-4 & 5-6A) clearly show a nonvolatile memory device comprising a cell array (210) having a plurality of cell strings (Fig. 6A, i.e., strings CS1 to CSn), each string extending in a vertical direction, wherein Fig. 6 further shows that each vertical cell string includes a semiconductor layer (522) in vertical direction, a plurality of horizontal gate layers (531) in alternate arrangement with a plurality of horizontal gate insulators (532) both extending in a horizontal direction (or perpendicular with first/vertical direction).
	Furthermore, the plurality of gates (531) and the plurality of insulators (532) each extending in a second direction (horizontal) perpendicular to the first direction (vertical) , the plurality of gates and the plurality of insulators being alternately arranged in the first/vertical direction, and a gate insulating layer (521) extending in the first/vertical direction between the plurality of gates (531) and the first/vertical surface of the semiconductor layer (522), and also between the plurality of insulators (532) and the first/vertical surface of the semiconductor layer (522), and a resistance change layer (523) extending in the first/vertical direction on the second/vertical surface of the semiconductor layer (522), the resistance change layer 523 also including a metal-semiconductor oxide including a second semiconductor material and a transition metal oxide, and the metal-semiconductor oxide having a charge trap site in a band gap of an oxide of the second semiconductor material, see discussion para [0087-0092]. For example, para [0092] mentions that the first semiconductor layer 522 may include either Si or Ge material, while para [0090-00922] mentions that the resistance change layer 523 may include a second type of semiconductor material such as silicon (Si), thus if the first semiconductor material is chosen as Ge, then the second semiconductor material could be Si as another option, in which both types are different but possibly diffusing into each other as well. Additionally, the transition metal oxide (for resistance change layer) could be at least from the group of Hf, Al, Ni, Cu, Mo, Ta, Ti, W, etc., see [0092], and also para [0091] mentions that the metal-semiconductor oxide of resistance change layer 523 has oxygen vacancies causing trapping/detrapping of change/electrons inside the charge  band gap of the charge trapping layer 523 as well.
[AltContent: textbox (Fig. 6A)]

    PNG
    media_image1.png
    566
    577
    media_image1.png
    Greyscale

	Claims 6-7, the semiconductor materials of both semiconductor materials of both layers (522 vs. 523) could be same type (Si) or different (Si vs. Ge), see discussion above [0090-0092].
	Claim 9, at least one transition metal is selected from either Si, Ge, IGZO, or GaAs, etc. for first semiconductor material, see [0090].	
	Claim 18, Fig. 1 shows the usage of a voltage controller (12) for applying a turn-on & a turn-off voltage to a selected word line or to a selected cell gate  coupled to a selected bit line (for purpose of programming of selected cell) as well-known in this art. See also [0119].
	Claim 28-29, Fig. 5 also shows a plurality of bit lines 550 over the substrate 501, the plurality of bit lines extending in a first direction (X) and being spaced apart from each other in a second direction (Y) crossing the first direction; a plurality of gates (531) and a plurality of insulators (532) alternatively stacked on the substrate in a third direction (Z), vertical to a top surface of the substrate; and a plurality of pillars (520) spaced apart from each other on the substrate, each corresponding pillar among the plurality of pillars being electrically connected to a corresponding bit line (550) among the plurality of bit lines, each of the plurality of pillars extending in the third direction (Z) through a corresponding hole defined in the plurality of gate 531 and the plurality of insulators (532) alternately stacked, each of the plurality of pillars including a resistance change layer (523) extending in the third direction Z, a semiconductor layer (522) surrounding the resistance change layer, and a gate insulating layer (521) surrounding the semiconductor layer, the resistance change layer including a metal-semiconductor oxide having a resistance varying according to a voltage applied thereto, and the resistance change layer including a charge trap site. (see claim 1 discussion above).
	Claim 31, see discussion for claims 6-7 & 9 above.
	
3.	Claims 1 & 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 11,165,018).
	Claim 1 & 17, Yoon et al (see Fig. 2A-2B) clearly show a nonvolatile memory device comprising a 3D cell array having a plurality of cell strings (see background discussion), each string extending in a vertical direction in a pillar (33, see Fig. 1), wherein Fig. 2B further shows that each vertical cell string includes a semiconductor layer (channel 38) in vertical direction, a plurality of horizontal gate layers (word lines 24) in alternate arrangement with a plurality of horizontal gate insulators (dielectric 21) both extending in a horizontal direction (or perpendicular with first/vertical direction).
	Furthermore, the plurality of gates (24) and the plurality of insulators (21) each extending in a second direction (horizontal) perpendicular to the first direction (vertical) , the plurality of gates and the plurality of insulators being alternately arranged in the first/vertical direction, and a gate insulating layer (36) extending in the first/vertical direction between the plurality of gates (24) and the first/vertical surface of the semiconductor layer (38), and also between the plurality of insulators (21) and the first/vertical surface of the semiconductor layer (38), and a resistance change layer (data storage 46) extending in the first/vertical direction on the second/vertical surface of the semiconductor layer (38), the resistance change layer 46 also including a metal-semiconductor oxide including a second semiconductor material and a transition metal oxide, and the metal-semiconductor oxide having a charge trap site in a band gap of an oxide of the second semiconductor material, see discussion para [0087-0092]. For example, col. 6 (lines 40-46) specifically mentions that “the resistance change layer 46 may include a transition metal element and an oxygen material concentration of oxygen vacancies in a resultant transition metal oxide”, thus indicate the possibility of these vacancies of charge trap sites in a bandgap of its oxide layer as claimed. 

    PNG
    media_image2.png
    755
    648
    media_image2.png
    Greyscale

4.	Other claims are objected as being dependent upon rejected claims above and tentatively contain some allowable detail subject matter 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827